In the

       United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
 
Nos. 14‐3747 and 14‐3772 
UNITED STATES OF AMERICA, 
                                                      Plaintiff‐Appellee, 

                                    v. 

STEVEN MANDELL, 
                                                  Defendant‐Appellant. 
                      ____________________ 

             Appeals from the United States District Court  
         for the Northern District of Illinois, Eastern Division. 
               No. 12 CR 842‐1 — Amy J. St. Eve, Judge. 
                      ____________________ 

       ARGUED APRIL 1, 2016 — DECIDED AUGUST 17, 2016 
                  ____________________ 
    
   Before  POSNER,  EASTERBROOK,  and  WILLIAMS,  Circuit 
Judges. 
    WILLIAMS, Circuit Judge. Steven Mandell was convicted for 
conspiring  to  kidnap,  and  for  conspiring  and  attempting  to 
extort, a wealthy businessman. His plan involved a gun, and 
so he was also convicted for possessing a gun in furtherance 
of a crime of violence, and for possessing a gun as a convicted 
2                                          Nos. 14‐3747 and 14‐3772 

felon.  The  evidence  included  videos  from  hidden  cameras 
that the FBI installed at the site of the planned extortion. As 
required by statute, a federal court authorized the installation 
of the cameras. Arguing that the court only did so because the 
FBI’s  application  was  misleading  due  to  certain  omissions, 
Mandell moved to suppress the video evidence. The district 
judge  denied  that  motion  and  we  affirm  because  the  omis‐
sions Mandell complains about are not material. 
    Mandell also moved for a new trial, arguing that the gov‐
ernment  had  withheld  important  exculpatory  information 
about the source of the gun. We affirm because we agree with 
the district judge that the information is irrelevant and the ev‐
idence  supporting  Mandell’s  gun  convictions  was  over‐
whelming. 
                        I. BACKGROUND 
     A. Mandell’s History 
    Defendant  Steven  Mandell,  formerly  known  as  Steven 
Manning, is familiar to us. We discuss his unusual history be‐
cause it is relevant to his current appeal. As we have previ‐
ously described: “[Mandell] was employed as a Chicago po‐
lice  officer  and  later  as  an  FBI  informant.  In  1986  after  [he] 
ceased to be an informer for the FBI he fell under suspicion 
for a variety of crimes.” Manning v. Miller, 355 F.3d 1028, 1030 
(7th Cir. 2004) (Manning III). 
            1. Missouri Kidnapping 
    In  1990,  Mandell  and  a  man  named  Gary  Engel  were 
charged for a kidnapping that occurred in Missouri in 1984. 
See Manning v. Bowersox, 310 F.3d 571, 574 (8th Cir. 2002) (Man‐
ning II). What happened next is noteworthy: 
Nos. 14‐3747 and 14‐3772                                              3 

       Because [Mandell] was also a suspect in an Illi‐
       nois murder, the FBI planted a government in‐
       formant  in  his  cell  to  try  to  collect  evidence 
       about the Illinois crimes. The informant’s agree‐
       ment specified that he was not to elicit any in‐
       formation  about  [Mandell’s]  pending  Missouri 
       charges. However, the informant did talk about 
       the Missouri charges, and agreed to help [Man‐
       dell] fabricate an alibi defense using the inform‐
       ant’s  girlfriend,  Sylvia  Herrera.  The  FBI  then 
       met with Herrera to go over what information 
       she should attempt to elicit from [Mandell]. Pur‐
       suant to her agreement with the FBI, Herrera be‐
       gan to record her conversations with [Mandell]. 
       Id. 
    Mandell was convicted but the Eighth Circuit granted his 
habeas petition, holding that the government’s use of inform‐
ants, after charges had been filed, violated his constitutional 
right to counsel. Id. at 577. Missouri declined to retry him. See 
Manning v. United States, 546 F.3d 430, 431 (7th Cir. 2008) (Man‐
ning IV). Gary Engel was tried separately and convicted, but 
his conviction was vacated because the government failed to 
disclose that one of its witnesses had been paid to testify. See 
Engel v. Buchan, 710 F.3d 698, 700–01 (7th Cir. 2013). 
           2. Illinois Murder 
    In 1993, Mandell was charged for a murder that occurred 
in Illinois in 1990. See Manning III, 355 F.3d at 1030. Mandell 
tried to pin the murder on Engel, “who had ties to both [Man‐
dell]  and  the  victim.”  People  v.  Manning,  182  Ill.2d  193,  204 
(1998) (Manning I). Mandell was convicted but this conviction 
4                                                    Nos. 14‐3747 and 14‐3772 

was vacated too—this time because the trial judge admitted 
inadmissible evidence. Id. at 215–18. 
                  3. Civil Suit 
    In  2002,  Mandell  sued  the  government  for  maliciously 
prosecuting him, and two FBI agents for fabricating evidence 
against him. See Manning III, 355 F.3d at 1030–31; Manning IV, 
546 F.3d at 431. A jury found against the agents and awarded 
Mandell $6.5 million. Id. at 431–32; Engel, 710 F.3d at 701. But 
a judge found that even without the fabricated evidence, the 
government had probable cause to prosecute. See Manning IV, 
546 F.3d at 431–32; Engel, 710 F.3d at 701. For technical reasons 
not pertinent here, the upshot is that Mandell recovered noth‐
ing. Manning IV, 546 F.3d at 438; see also Engel, 710 F.3d at 701.1 
      B. Events Leading to This Case 
    In the summer of 2012, Mandell was introduced to George 
Michael, a real estate businessman. Though not on Mandell’s 
level, Michael’s reputation was not unblemished. See Michael 
v. FDIC, 687 F.3d 337 (7th Cir. 2012) (affirming civil penalties 
and order barring Michael from participating in the affairs of 
any FDIC‐insured bank). Unbeknownst to Mandell, Michael 
was an FBI informant. Michael recorded several of their con‐
versations,  including  discussions  about  two  criminal  plots, 
discussed below. 




                                                 
      1 Engel filed his own civil suit, which was carried on by his estate after 

he  died  in  jail  in  2012.  His  estate  received  a  $3  million  settlement  from 
some defendants and voluntarily dismissed the claims against others. See 
Engel v. Buchan et al., No. 1:10‐CV‐3288 (N.D. Ill.). 
Nos. 14‐3747 and 14‐3772                                           5 

           1. Plot One: Steven Campbell 
    In one plot, Mandell was to kidnap, torture, extort, and kill 
Steven Campbell,  a wealthy businessman.  Mandell planned 
to  kidnap  Campbell,  take  him  to  a  remote  location,  torture 
him until he turned over cash and property, and then kill him. 
Michael helped Mandell rent a building to serve as the torture 
site, which they nicknamed “Club Med.” Although Mandell 
said that he had an accomplice, he refused to identify that per‐
son. 
    Seeking  to  install  hidden  cameras  at  Club  Med,  the  FBI 
asked  a  federal  court  to  authorize  a  wiretap.  Special  Agent 
Richard Tipton submitted an affidavit in support of the appli‐
cation.  Tipton  explained  that  Mandell  had  an  accomplice 
whom he refused to identify, and whom the FBI had been un‐
able to identify by traditional means. Tipton stated that video 
was required for two reasons: to identify the accomplice, and 
to gather evidence to prove both Mandell and the accomplice 
guilty beyond a reasonable doubt. The court approved the ap‐
plication and the FBI installed the cameras. 
   The cameras served both intended purposes. First, the vid‐
eos revealed that the accomplice was Gary Engel—the same 
Gary Engel who was charged with Mandell in the 1984 Mis‐
souri kidnapping, and the same Gary Engel on whom Man‐
dell had tried to pin the 1990 Illinois murder. Second, the evi‐
dence gathered was devastating to the defendants. As Man‐
dell’s opening brief on appeal admits, the videos show Man‐
dell and Engel “discuss[ing] in graphic detail the alleged kid‐
napping, extortion, and murder of Campbell.” 
6                                        Nos. 14‐3747 and 14‐3772 

           2. Plot Two: Anthony Quaranta 
    Mandell  and  Michael  also  discussed  a  second  plan  (and 
this  plan,  too,  involved  Mandell  killing  someone).  Michael 
was a part‐owner of a local strip club, and Mandell agreed to 
murder  Anthony  Quaranta,  one  of  the  other  owners,  to  in‐
crease Michael’s ownership and control. In furtherance of this 
plan, Mandell tried to locate Quaranta using the services of a 
company named Covert Track.  
     C. Procedural History 
    Mandell and Engel were arrested on their way to kidnap 
Campbell. A loaded gun was found in the subsequent search 
of  Club  Med.  While  in  pre‐trial  custody,  Mandell  called  his 
wife  and asked  her to move  and  destroy some  evidence  re‐
lated to the Steven Campbell plot. 
    Mandell was charged with: (i) conspiring to kidnap Steven 
Campbell;  (ii)  conspiring  to  extort  Steven  Campbell;  (iii)  at‐
tempting to extort Steven Campbell; (iv) possessing a gun in 
furtherance of a crime of violence; (v) possessing a gun as a 
convicted  felon; (vi) attempting to obstruct  justice; and (vii) 
conspiring  to  murder  Anthony  Quaranta.  See  18  U.S.C. 
§ 922(g)(1);  § 924(c)(1)(A);  §§ 1201(a)(1),  (c);  § 1512(b)(2)(B); 
§ 1951(a); § 1958(a). 
   Mandell moved to suppress the wiretap evidence. He ar‐
gued that, even without the wiretap, the FBI knew that Engel 
was the accomplice—so the wiretap was unnecessary and the 
supporting affidavit was false. That motion was denied. Man‐
dell testified at trial and admitted to devising and discussing 
both criminal plots, but said he never intended to carry them 
out.  Instead,  he  said  that  Michael  was  paying  him  about 
Nos. 14‐3747 and 14‐3772                                              7 

$1,000 a week, so he played along just to feed Michael’s fanta‐
sies and continue getting paid. Mandell was acquitted of con‐
spiring to kill Quaranta, but convicted on all other counts—
which all related to the Steven Campbell plot—and sentenced 
to life in prison. He re‐raised his wiretap argument in a mo‐
tion  for  a  new  trial,  which  was  denied,  and  he  presses  that 
argument on appeal. 
    Mandell also moved for a new trial based on evidence he 
discovered  after  trial  concerning  the  source  of  the  gun  that 
was found at Club Med. He appeals the district judge’s denial 
of that motion. Finally, the district judge denied in part Man‐
dell’s post‐trial motion for a return of property, and Mandell 
filed an appeal. But Mandell said nothing about that issue in 
his  briefs  so  we  summarily  affirm  that  part  of  this  consoli‐
dated appeal. 
                           II. ANALYSIS 
   A. Not Clear Error to Deny Motion to Suppress Without 
      Holding Evidentiary Hearing 
     Before  using  a  wiretap  to  gather  evidence  of  crimes,  the 
government must apply for court authorization and its appli‐
cation  must  meet  certain  statutory  requirements.  18  U.S.C. 
§§ 2516, 2518(1). The statute also specifies facts that the judge 
must find before authorizing the wiretap. Id. § 2518(3). If ei‐
ther the application or the authorization is lacking, any result‐
ing evidence is inadmissible. Id. § 2515. Further, the authori‐
zation is invalid if it was procured through the government’s 
deliberate or reckless omission of material information from 
its  application.  See  United  States  v.  McMurtrey,  704  F.3d  502, 
504 (7th Cir. 2013). 
8                                       Nos. 14‐3747 and 14‐3772 

           1. Wiretap Application Met Requirements 
     A wiretap application must state “the identity of the per‐
son, if known, committing the offense and whose communi‐
cations are to be intercepted.” 18 U.S.C. § 2518(1)(b). The dis‐
trict  judge  found  this  requirement  met,  and  we  review  that 
finding for clear error. United States v. Fudge, 325 F.3d 910, 917 
(7th  Cir.  2003).  Under  what  is  known  as  the  “necessity”  re‐
quirement, an application must also include a “full and com‐
plete statement as to whether or not other investigative pro‐
cedures  have  been  tried  and  failed  or  why  they  reasonably 
appear to be unlikely to succeed if tried or to be too danger‐
ous.” 18 U.S.C. § 2518(1)(c). The necessity requirement binds 
judges too: before approving an application, the judge must 
find  that  “normal  investigative  procedures  have  been  tried 
and have failed or reasonably appear to be unlikely to succeed 
if tried or to be too dangerous.” Id. § 2518(3)(c).  
    Despite its name, the necessity requirement “was not in‐
tended to ensure that wiretaps are used only as a last resort in 
an investigation, but rather that they are not to be routinely 
employed  as  the  initial  step  in  a  criminal  investigation.” 
United States v. McLee, 436 F.3d 751, 763 (7th Cir. 2006) (cita‐
tions  and  internal  quotation  marks  omitted).  Accordingly, 
“the government’s burden … is not great” and “the require‐
ment of exhausting other investigative procedures prior to ob‐
taining  a  wiretap  is  reviewed  in  a  practical  and  common‐
sense  fashion.”  Id.  (internal  quotation  marks  omitted).  The 
district judge found the requirement met, and we review that 
determination  for  an  abuse  of  discretion.  United  States  v. 
McLee, 436 F.3d 751, 763 (7th Cir. 2006). 
    The FBI’s application, including Special Agent Tipton’s af‐
fidavit,  detailed  the  traditional  investigatory  methods  that 
Nos. 14‐3747 and 14‐3772                                              9 

had been attempted, explained why other traditional efforts 
would be futile or too dangerous, and urged that the wiretap 
was necessary in part to identify Mandell’s accomplice in the 
Campbell plot. See McLee, 436 F.3d at 763 (noting that we have 
upheld the “necessity” of wiretaps on the basis that investiga‐
tors  were  having  trouble  identifying  other  members  of  the 
conspiracy)  (citing  United  States  v.  Farmer,  924  F.2d  647,  652 
(7th Cir. 1991)). Mandell argues that the FBI already knew that 
Engel was the accomplice, so the wiretap was invalid both be‐
cause the application failed to list Engel as someone “commit‐
ting the offense and whose communications are to be inter‐
cepted,” and because the necessity requirement was not met. 
Mandell  urges  that,  before  it  submitted  its  application,  the 
government  was  aware  of  substantial  ties  between  himself 
and Engel, including: 
      Mandell  met  with  Engel  and  Engel  inspected  the 
       car that was later used in the Steven Campbell plot. 
       The meeting was less than two weeks before the FBI 
       submitted its application. 
      Mandell and Engel used the same Covert Track ac‐
       count to track people. 
      Mandell and Engel made many phone calls to each 
       other between August and October 2012. 
      Mandell and Engel were both tried and convicted 
       for the 1984 kidnapping; both had their convictions 
       vacated; and both filed related civil suits. 
   Mandell’s argument is entirely hindsight. He lists all the 
known  connections  between  himself  and  Engel  and  then 
backdates them to argue that the FBI should have known En‐
10                                      Nos. 14‐3747 and 14‐3772 

gel was his accomplice. But Mandell could list extensive con‐
nections with numerous people (including his wife, relatives, 
neighbors, and so on). Even focusing on suspected criminals, 
Mandell had substantial connections with many such people, 
as his lawyer acknowledged at oral argument.  
    Further, without hindsight, the connections that Mandell 
highlights  were not obviously related to the  plot to kidnap, 
torture, extort, and kill Steven Campbell. For example, Man‐
dell makes  much  of the fact that Engel  inspected a  car,  and 
that car was later used in the Campbell plot. Mandell neglects 
to mention that the car was also used to conduct surveillance 
of Anthony Quaranta. More fundamentally, Mandell does not 
explain how the subsequent use of the car in the Campbell plot 
would have informed the FBI at the time Engel was observed in‐
specting the car, that Engel was tied to the Campbell plot. (To 
see  the  argument’s flaw clearly, imagine Mandell  had  made 
the absurd argument that Engel was obviously involved in the 
Campbell plot because Engel shook Mandell’s hand, and that 
is the same hand that Mandell planned to use to torture Camp‐
bell.) 
    Arguably, the evidence of an in‐person meeting (right af‐
ter Mandell conducted surveillance of Quaranta), car inspec‐
tion, and joint use of a Covert Track account connected Engel 
to the plot to kill Quaranta. (We say “arguably” because the 
district court found the evidence tying Engel to that plot to be 
“slim, at best,” and Mandell has not called that characteriza‐
tion  into  question.)  But  the  Quaranta  and  Campbell  plots 
were  entirely  separate.  Indeed,  even  with  the  wiretap  evi‐
dence,  the  jury  acquitted  Mandell  of  the  counts  related  to 
Quaranta.  So  even  if  the  FBI  suspected  that  Engel  might  be 
involved  in  the  Quaranta  plot,  it  does  not  follow  that  the 
Nos. 14‐3747 and 14‐3772                                                  11 

agency must have known he was the Campbell accomplice. 
Similarly, the fact that Engel and Mandell had phone conver‐
sations does not suggest that Engel was planning to kidnap, 
torture, extort, and kill someone. And we agree with the gov‐
ernment that it would be preposterous for the FBI to have con‐
cluded  that  Engel  was  the  accomplice  based  on  the  vacated 
convictions and civil suits stemming from the 1984 Missouri 
kidnapping prosecution. The district court did not clearly err 
in finding that the FBI did not know, at the time of its applica‐
tion, that Engel was the accomplice in the Campbell plot.  
     Moreover, even if the FBI did know that Engel was the ac‐
complice,  the  application  also  urged  that  the  wiretap  was 
needed  to: (i) ascertain each  defendant’s role in  the  plot,  see 
United States v. Plescia, 48 F.3d 1452, 1463 (7th Cir. 1995); and 
(ii) obtain evidence to prove each defendant guilty beyond a 
reasonable doubt, see United States v. Campos, 541 F.3d 735, 748 
(7th  Cir.  2008);  Fudge,  325  F.3d  at  919.  The  wiretap  served 
those purposes. Mandell argues that the government did not 
need the video evidence because it already had recordings of 
Mandell’s conversations with George Michael. But remember, 
Mandell  told  the  jury  that  he  was  role  playing,  to  feed  Mi‐
chael’s fantasies and continue getting paid. The recorded con‐
versations are consistent with that story. In contrast, the vid‐
eos from Club Med, in which Mandell and Engel discuss their 
plans in gruesome and tedious detail even though Michael is 
not present, are not consistent with “fantasies.”2 

                                                 
      2 Mandell said that the videos are consistent with his story because he 

assumed he was being watched by Michael, who Mandell assumed had 
installed hidden cameras at Club Med. The jury was entitled to reject that 
unlikely story, especially given the level of detail of the videotaped prep‐
arations. 
12                                         Nos. 14‐3747 and 14‐3772 

    The  necessity  is  even  clearer  in  relation  to  Engel.  “[T]he 
government’s burden of proof at trial is substantially higher 
than its burden in obtaining an indictment,” so a wiretap can 
be necessary “even if the government [has] enough evidence 
to indict.” Campos, 541 F.3d at 748 (citing McLee, 436 F.3d at 
763). We have already discussed the dearth of evidence iden‐
tifying Engel as the accomplice. Especially considering the in‐
creased  burden  of  proof  at  trial,  it  is  clear  that  the  district 
judge did not abuse her discretion in finding the necessity re‐
quirement met. 
            2. No Hearing Was Required 
     The considerations discussed above also lead us to affirm 
the denial of Mandell’s motion for an evidentiary hearing. Un‐
der Franks v. Delaware, 438 U.S. 154 (1978), and its progeny, a 
wiretap order is invalid—even if the application and authori‐
zation meet all the statutory requirements—if the order was 
obtained by the government’s deliberate or reckless omission 
of material information from its application. See McMurtrey, 
704 F.3d at 504; United States v. Carmel, 548 F.3d 571, 577 (7th 
Cir. 2008). A defendant is entitled to an evidentiary hearing to 
prove his case, but only if he first makes a “substantial pre‐
liminary  showing.”  McMurtrey,  704  F.3d  at  504.  Mandell 
asked for a hearing, complaining about the government’s fail‐
ure to lay out all of the previously discussed connections be‐
tween Mandell and Engel. The district court declined to hold 
a  hearing  and  we  review  that  decision  for  clear  error.  Id.  at 
508. But Mandell was not entitled to a hearing because he did 
not (and could not) make a substantial preliminary showing 
that the government’s application would have been denied if 
it laid out those connections. See McMurtrey, 704 F.3d at 509; 
Whitlock v. Brown, 596 F.3d 406, 411 (7th Cir. 2010); Carmel, 548 
Nos. 14‐3747 and 14‐3772                                          13 

F.3d at 577. As discussed above, the connections did not es‐
tablish that Engel was Mandell’s accomplice, and even if they 
did, the wiretap was still necessary to collect evidence needed 
to prove each man guilty beyond a reasonable doubt. So the 
district judge did not clearly err by refusing to hold a hearing. 
   B. Not  Abuse  of  Discretion  to  Deny  Motion  for  New 
      Trial Based on Gun Evidence 
    A search of Club Med turned up a loaded gun—a Ruger. 
A  year  before  trial,  the  government  turned  over  a  firearms 
trace summary showing only one recorded transaction: “In‐
dividual A” bought the gun in 1980. At trial, Mandell testified 
that  the  gun  was  planted  at  Club  Med,  by  George  Michael, 
without  Mandell’s  consent.  The  jury  either  did  not  believe 
him, or found that story irrelevant, as it convicted him on two 
relevant counts: possessing a gun in furtherance of a crime of 
violence,  and  possessing  a  gun  as  a  convicted  felon.  See  18 
U.S.C. §§ 922(g)(1), 924(c)(1)(A). 
    In  a  pro  se  post‐trial  motion,  Mandell  argued  for  a  new 
trial,  urging  that  both  George  Michael  and  “Individual  A” 
were tied to the leader of a criminal organization in Chicago. 
(As to Individual A, the connection was apparently based on 
her last name, which was similar to the last name of the crime 
leader.) Why such connections would warrant a new trial is 
unclear. In any event, the government responded by saying it 
had no evidence that the gun was traceable to either the crime 
leader or George Michael. The government turned over two 
reports of interviews conducted by the Internal Revenue Ser‐
vice.  The  reports  were  redacted  because  they  concerned  an 
unrelated matter, but they involved Individual A. 
14                                       Nos. 14‐3747 and 14‐3772 

    Mandell moved for a new trial, arguing that by not turning 
the reports over earlier, the government had violated its obli‐
gation  to  disclose  exculpatory  evidence.  See  Giglio  v.  United 
States,  405  U.S.  150  (1972);  Brady  v.  Maryland,  373  U.S.  83 
(1963). The district judge denied that motion, and we review 
that decision for an abuse of discretion. United States v. Smith, 
674  F.3d  722,  728  (7th  Cir.  2012).  “A  Brady  violation  occurs 
when  the  prosecution  suppresses  evidence  favorable  to  the 
defense  and  the  evidence  was  material  to  an  issue  at  trial.” 
United States v. Mota, 685 F.3d 644, 648 (7th Cir. 2012). A de‐
fendant is entitled to a new trial “only when … there is a rea‐
sonable probability that, had the evidence been disclosed to 
the defense, the result of the proceeding would have been dif‐
ferent.” Id. (citations omitted). 
    Mandell  cannot  meet  this  standard.  His  theory  of  the 
Ruger’s connection to George Michael, based in  part  on  the 
IRS reports, is strange. He notes that Individual A bought the 
Ruger in 1980, and in 2005, her ex‐spouse died and he owned 
about one hundred guns. Also, from 1976 until 1982, that ex‐
spouse had an ownership interest in a strip club, and at some 
point, George Michael acquired an ownership interest in the 
same strip club. Somehow Mandell says this all supports his 
theory that George Michael acquired the Ruger and planted it 
at Club Med. The district judge found otherwise and we can‐
not see how that was an abuse of discretion. 
    Regardless, whether the gun was connected in some way 
to  George Michael  is  irrelevant.  No  matter  how  the  gun  ar‐
rived at Club Med, Mandell was aware of its presence and its 
planned use in the Campbell plot. Mandell and Engel are seen 
on video discussing the gun, confirming the type of bullet be‐
ing used, and complaining about how difficult it was to load 
Nos. 14‐3747 and 14‐3772                                           15 

while wearing rubber gloves. As Mandell admits in his open‐
ing brief on appeal, the videos reveal that “Engel loaded the 
Ruger prior to departing for Michael’s office. Mandell asked 
Engel  why  he  was  loading  it.  After  Engel  responded  why 
‘have it sitting around here unloaded,’ Mandell replied ‘good 
answer.’” No matter who owned the gun, or who was respon‐
sible for originally bringing it to Club Med, the evidence that 
Mandell possessed it (as a convicted felon and in furtherance 
of a crime of violence) was clear. So there is no “reasonable 
probability  that,  had  the  [IRS  reports]  been  disclosed  to  the 
defense, the result of the proceeding would have been differ‐
ent.” Mota, 685 F.3d at 648. The district judge did not abuse 
her discretion in denying Mandell’s motion for a new trial. 
                       III. CONCLUSION 
   The judgment of the district court is AFFIRMED.